                      Case 1:20-cr-10006-NMG Document 42 Filed 05/05/20 Page 1 of 3


AO 472 (Rev. 11/16) Order of Detention Pending Trial



                                        United States District Court
                                                                      for the

                                                            District of Massachusetts



                    United States of America
                                                                         )
                                  V .                                    )
                          D AV I D W O O D                               )Case No.        20-10006-NMG

                                                                         )
                              Defendant                                  )


                                        ORDER          OF     DETENTION         PENDING      TRIAL


                                                       Part I-Eligibility for Detention

     Upon the

                ^Motion of the Government attorney pursuant to 18 U.S.C. §3142(f)(1), or
                   Motion of the Government or Court’s own motion pursuant to 18 U.S.C. §3142(f)(2),

the Court held adetention hearing and found that detention is warranted. This order sets forth the Court’s findings of fact
and conclusions of law, as required by 18 U.S.C. §3142(i), in addition to any other findings made at the hearing.

                             Part II -Findings of Fact and Law as to Presnmptions under §3142(e)

  □A. Rebuttable Presumption Arises Under 18 U.S.C. §3142(e)(2) (previous violator)-. There is arebuttable
    presumption that no condition or combination of conditions will reasonably assure the safety of any other person
    and the community because the following conditions have been met:
            □(1) the defendant is charged with one of the following crimes described in 18 U.S.C. §3142(f)(1):
                  □(a) acrime of violence, aviolation of 18U.S.C. §1591, or an offense listed in 18U.S.C.
                    §2332b(g)(5)(B) for which amaximum term of imprisonment of 10 years or more is prescribed; or
                  □(b) an offense for which the maximum sentence is life imprisonment or death; or
                  □(c) an offense for which amaximum term of imprisonment of 10 years or more is prescribed in the
                     Controlled Substances Act (21 U.S.C. §§ 801-904), the Controlled Substances Import and Export Act
                     (21 U.S.C. §§ 951-971), or Chapter 705 of Title 46, U.S.C. (46 U.S.C. §§ 70501-70508); or
                  □(d) any felony if such person has been convicted of two or more offenses described in subparagraphs
                     (a) through (c) of this paragraph, or two or more State or local offenses that would have been offenses
                     described in subparagraphs (a) through (c) of this paragraph if acircumstance giving rise to Federal
                     jurisdiction had existed, or acombination of such offenses; or
                  □(e) any felony that is not otherwise acrime of violence but involves:
                     (i) aminor victim; (ii) the possession of afirearm or destructive device (as defined in 18 U.S.C. §921);
                     (iii) any other dangerous weapon; or (iv) afailure to register under 18 U.S.C. §2250; and
            □   (2) the defendant has previously been convicted of aFederal offense that is described in 18 U.S.C.
                §3142(f)(1), or of aState or local offense that would have been such an offense if acircumstance giving rise
                to Federal jurisdiction had existed; and
            □   (3) the offense described in paragraph (2) above for which the defendant has been convicted was
                committed while the defendant was on release pending trial for aFederal, State, or local offense; and
            □   (4) aperiod of not more than five years has elapsed since the date of conviction, or the release of the
                defendant from imprisonment, for the offense described in paragraph (2) above, whichever is later.


                                                                                                                      Page 1of 3
                     Case 1:20-cr-10006-NMG Document 42 Filed 05/05/20 Page 2 of 3


AO 472 (Rev. 11/16) Orderof Detention Pending Trial

   C7B. Rebuttable Presumption Arises Under 18 U.S.C. §3142(e)(3) (narcotics, firearm, other offenses): There is a
     rebuttable presumption that no condition or combination of conditions will reasonably assure the appearance of the
      defendant as required and the safety of the community because there is probable cause to believe that the defendant
      committed one or more of the following offenses:
            Sf (1) an offense for which amaximum term of imprisonment of 10 years or more is prescribed in the
               Controlled Substances Act (21 U.S.C. §§ 801-904), the Controlled Substances Import and Export Act (21
               U.S.C. §§ 951-971), or Chapter 705 of Title 46, U.S.C. (46 U.S.C. §§ 70501-70508);
            □(2) an offense under 18 U.S.C. §§ 924(c), 956(a), or 2332b;
            □(3) an offense listed in 18 U.S.C. §2332b(g)(5)(B) for which amaximum term of imprisonment of 10 years
               or more is prescribed;
            □(4) an offense under Chapter 77 of Title 18, U.S.C. (18 U.S.C. §§ 1581-1597) for which amaximum term of
               imprisonment of 20 years or more is prescribed; or
            □(5) an offense involving aminor victim under 18 U.S.C. §§ 1201, 1591,2241,2242, 2244(a)(1), 2245,
               2251, 2251 A, 2252(a)(1), 2252(a)(2), 2252(a)(3), 2252A(a)(l), 2252A(a)(2), 2252A(a)(3), 2252A(a)(4),
               2260,2421, 2422, 2423, or 2425.


   □C. Conclusions Regarding Applicability of Any Presumption Established Above

            □The defendant has not introduced sufficient evidence to rebut the presumption above, and detention is
               ordered on that basis. (Part III need not be completed.)

               O R



            0The defendant has presented evidence sufficient to rebut the presumption, but after considering the
               presumption and the other factors discussed below, detention is warranted.

                                  Part III -Analysis and Statement of the Reasons for Detention

     After considering the factors set forth in 18 U.S.C. §3142(g) and the information presented at the detention hearing,
the Court concludes that the defendant must be detained pending trial because the Government has proven:

      By clear and convincing evidence that no condition or combination of conditions of release will reasonably assure
      the safety of any other person and the community.

   I?fByapreponderanceofevidencethatnoconditionorcombinationofconditionsofreleasewillreasonablyassure
      the defendant’s appearance as required.

In addition to any findings made on the record at the hearing, the reasons for detention include the following:

       sa   Weight of evidence against the defendant is strong
       0    Subject to lengthy period of incarceration if convicted
       0    Prior criminal history
       □    Participation in criminal activity while on probation, parole, or supervision
       0    History of violence or use of weapons
       □    History of alcohol or substance abuse
       0    Lack of stable employment
       0    Lack of stable residence

       □    Lack of financially responsible sureties



                                                                                                                   Page 2of 3
                      Case 1:20-cr-10006-NMG Document 42 Filed 05/05/20 Page 3 of 3


AO 472 (Rev. 11/16) Order of Detention Pending Trial

        □   Lack of significant community or family ties to this district
        □   Significant family or other ties outside the United States
        □   Lack of legal status in the United States
        □   Subject to removal or deportation after serving any period of incarceration
        □   Prior failure to appear in court as ordered
        □   Prior attempt(s) to evade law enforcement
        □   Use of alias(es) or false documents
        □   Background information unknown or unverified
        □   Prior violations of probation, parole, or supervised release

O T H E R R E A S O N S O R F U RT H E R E X P L A N AT I O N :


  The defendant is charged with two counts of distribution of and possession with intent to distribute fentanyl, one count of distribution of
  and possession with intent to distribute cocaine base, and one count of posession with intent to distribute fentanyl, in violation of 21
  U.S.C. section 841 (a)(1). The indictment arises out of three sales to aCooperating Witness {"CW") of 1.2 grams of fentanyl on
  November 26, 2019; 7.6 grams of fentanyl on December 3, 2019; and 4.7 grams of crack cocaine on December 10, 2019. Asearch of
 the defendant's home pursuant to asearch warrant at the time of his arrest disclosed an additional 19.42 grams of fentanyl in his
  bedroom. The sales to the CW are audio and video recorded. The evidence against the defendant at this junction appears strong.
     The defendant was arrested on December 19, 2019, and consented to detention on December 23, 2019. He is being held at the
  Wyatt Correctional Facility. The defendant filed aMotion for Detention Hearing on April 22, 2020 (Docket No. 32), and adetention
  hearing was held by "zoom" on May 1,2020. The defendant and his counsel appeared remotely and waived an in-court appearance.
 The defendant is seeking release to an unlocked sober house because of the COVID-19 pandemic, and the fact that 10 cases of
  COVID-19 have been reported in the inmate population at Wyatt. While the defendant contends that he has sickle cell anemia,
 thereby making him more susceptible to being seriously affected by the COVID-19 virus, the only support for this condition is aletter
 from his mother indicating that she was told he had that diagnosis at birth. The defendant further alleges that he has asthma, but has
  no provided no medical information to confirm that diagnosis or to indicate how serious acondition this is. According to his mother,
 who admittedly does not have agreat deal of information about his physical conditions, his asthma was "occasional." (Def. Ex. 6).
     The defendanta has been identified as an active member of the Morse Street gang in Boston. His lengthy criminal record, as
  described by the government and supported by exhibits, includes juvenile and adult convictions "for being afelon in possession of a
 firearm (a loaded firearm with an obliterated serial number, while drinking under the influence of marijuana at abar); larceny from a
  person, assault and battery, and threatening (an incident in which the defendant beat and robbed ayoung man of his cell phone and
 threatened him with what appeared to be afirearm); and attempt to commit acrime (an attempted armed robbery of afood delivery
 driver involving alead pipe), as well as numerous violations of probation." (Docket No. 34 at 2). His last federal conviction was for
 being afelon in possession of afirearm in violation of 18 U.S.C. sec. 922(g)(1). During the period of supervised release following his
 incarceration, he cut off an electronic monitoring bracelet after awarrant had been Issued because he had violated conditions of
 release. His whereabouts were unknown for aperiod of time. There were anumber of serious violations of supervised release in that
 case. The instant drug sales were made less than ayear after supervision ended.
     While this court is very concerned about the dangers of aCOVID-19 outbreak at the detention facility, the danger to the community
 if the defendant is released is too great. He has ahistory of serious violent offenses and is charged with selling highly addictive drugs.
 The evidence is that the defendant will not comply with conditions of release. Moreover, there is ahigh risk that he will flee.




                                                 Part rV -Directions Regarding Detention

The defendant is remanded to the custody of the Attorney General or to the Attorney General’s designated representative for
confinement in acorrections facility separate, to the extent practicable, from persons awaiting or serving sentences or being
held in custody pending appeal. The defendant must be afforded areasonable opportunity for private consultation with
defense counsel. On order of acourt of the United States or on request of an attorney for the Government, the person in
charge of the corrections facility must deliver the defendant to aUnited States Marshal for the purpose of an appearance in
connection with acourt proceeding.

Date:                 05/05/2020                                                     Is/ Judith Gail Dein

                                                                                 United States Magistrate Judge




                                                                                                                                   Page 3of 3
